
	
		II
		112th CONGRESS
		2d Session
		H. R. 6296
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2012
			Received
		
		AN ACT
		To amend the Small Business Act to provide
		  the interest rate for certain disaster related loans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Loan Fairness Act of
			 2012.
		2.Interest rate for
			 certain disaster related loansSection 7(d) of the Small Business Act is
			 amended by adding at the end the following:
			
				(8)(A)Upon application, the
				Administration shall grant an interest rate determined under this paragraph
				with respect to any qualifying disaster loan.
					(B)For the purposes of this paragraph a
				qualifying disaster loan is the Administration’s share of a loan—
						(i)for which the interest rate would be
				set pursuant to paragraph (5) but for the operation of this paragraph;
						(ii)which is or was made with respect to
				activity in an area when the President has declared a major disaster in that
				area under section 401 of the Stafford Act; and
						(iii)which is or was made during the
				period beginning January 1, 2011, and ending on the date that is 4 years after
				the date of the enactment of the Disaster
				Loan Fairness Act of 2012.
						(C)The Administrator shall determine the
				interest rate for each calendar year to be the lesser of—
						(i)4 percent; and
						(ii)a
				rate equivalent to ½ the rate prevailing in the private market for similar
				loans for those unable to attain credit elsewhere and
				3/4 of that prevailing rate for those
				able to attain credit elsewhere.
						(D)The Administrator shall refund excess
				interest payments to borrowers whose interest rate on already made loans is
				lowered by reason of the operation of the paragraph.
					(E)Not later than one year after the date of
				the enactment of the Disaster Loan Fairness
				Act of 2012, the Administrator shall report to Congress as part
				of the annual report under Section 10(a) on whether the interest rate provided
				by this paragraph has resulted in any or all of the following:
						(i)A greater number of applications for
				disaster related loans.
						(ii)A
				greater number of approvals of disaster related loans.
						(iii)A decreased default rate on disaster
				related
				loans.
						.
		3.Termination of use of
			 public funds for political party nominating conventionsSection 9008 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
			
				(i)Termination of
				use of funds for conventionsNotwithstanding any other provision of this
				section, in the case of any presidential election held after 2012—
					(1)the Secretary
				shall not make any payments under subsection (b)(3) to any national committee
				of a major party or minor party;
					(2)on November 1 of the year prior to the year
				in which the election is held, the Secretary shall determine—
						(A)in the case of the
				first such election, the amount which is equal to the aggregate amount of the
				payments which were made under subsection (b)(3) to the national committees of
				a major party or minor party for the presidential election held in 2012,
				adjusted in the manner described in subsection (b)(5), or
						(B)in the case of any
				subsequent election, the amount which is equal to the amount determined under
				subparagraph (A), adjusted in the manner described in subsection (b)(5);
				and
						(3)at the time the Secretary makes the
				determination under paragraph (2), an amount equal to the amount determined
				under paragraph (2) shall be permanently rescinded from the fund and returned
				to the general fund.
					.
		
	
		
			Passed the House of
			 Representatives September 19, 2012.
			Karen L. Haas,
			Clerk
		
	
